                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

    NATHANIEL LEGORE,

                       Plaintiff,

    v.                                        Case No. 16-cv-1137-NJR

    KRISTA ALLSUP, JEANETTE COWAN,
    DUSTIN DETHROW, FRANK
    LAWRENCE, JOHN TROST, and
    ILLINOIS DEPARTMENT OF
    CORRECTIONS, 1

                       Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court on motions for summary judgment filed by John

Trost (Docs. 78, 79) and Krista Allsup, Jeanette Cowan, Dustin Dethrow, Frank Lawrence,

and Illinois Department of Corrections (Docs. 85, 86). Plaintiff Nathaniel LeGore has filed

a response to both motions (Docs. 89 and 88, respectively).

                                      BACKGROUND

         On October 14, 2016, Plaintiff Nathaniel LeGore, an inmate of the Illinois

Department of Corrections (“IDOC”) who is currently incarcerated at Western Illinois

Correctional Center (“Western”), filed his Complaint alleging deliberate indifference to

his medical needs while he was at Menard Correctional Center (“Menard”), as well as


1
  Frank Lawrence has identified himself as the current warden of Menard and thus the proper
party for LeGore’s request for injunctive relief. The Clerk is DIRECTED to SUBSTITUTE Frank
Lawrence in place of Warden of Menard. Further, Counselor Allsup and Counselor Cowan have
identified themselves by their proper names: Krista Allsup and Jeanette Cowan. The Clerk is
DIRECTED to CORRECT the names on the docket to reflect Defendants’ proper names.

                                      Page 1 of 12
violations of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and

Rehabilitation Act (“RA”), 29 U.S.C. §§ 794–94e (Doc. 1). LeGore was allowed to proceed

on the following two counts:

       Count 1:      Defendants exhibited deliberate indifference to LeGore’s
                     serious medical needs in violation of the Eighth Amendment
                     when they refused to honor his low bunk permit, assigned
                     him to a top bunk without a ladder or steps beginning
                     February 1, 2016, failed to provide him with appropriate pain
                     medications, and refused to honor his double cuff merit.

       Count 2:      Defendants violated the ADA and/or RA by failing to
                     accommodate LeGore’s disability-related needs by assigning
                     him to a top bunk without a ladder or steps despite his
                     disability and low bunk permit, refusing to honor his double
                     cuff permit, and failing to ensure he receives meals when he
                     is bedridden.

(Doc. 5, p. 3).

       LeGore suffers from neck and back pain and has low bunk and double-cuff

permits (Doc. 86-1, pp. 11, 13). On February 1, 2016, he was transferred from the South

Uppers gallery to the North Uppers gallery in Menard (Id. at p. 10, 17, and 19-20).

Dethrow was the gallery officer when LeGore moved to the cell in North Uppers (Id. at

p. 18). He informed Dethrow that he had a low bunk permit with double cuff, but his

cellmate also had a low bunk permit (Id. at pp. 18-19). He informed Dethrow a second

time that he had a low bunk permit but Dethrow just nodded his head and walked away

(Id. at p. 19). LeGore showed him his permit and his Veteran Affairs (“VA”) disability

paperwork but did not inform him that he would suffer harm if he stayed on the top bunk

(Id. at p. 90). He also spoke to Allsup about his low bunk permit and wrote two grievances

(Id. at p. 17). On one occasion Allsup told him that she would look into it (Id. at p. 14). She

asked later if his permit was valid (Id. at p. 15). He did not tell her that he would suffer

                                        Page 2 of 12
harm but told her he had to jump and shimmy into the top bunk (Id. at p. 91). LeGore

eventually received the low bunk from his cellmate when he showed another officer his

permit (Id. at p. 16). The officer asked for his cellmate’s permit, but the cellmate did not

actually have a valid permit, and LeGore was provided the lower bunk (Id. at p. 16). It

took several months before he received his low bunk.

       LeGore also testified that he wrote a letter to Dr. Trost about not receiving a low

bunk in the North Uppers (Doc. 86-1, p. 17). Although he had received care from Dr. Trost

for a dislocated shoulder several years before the events in his Complaint took place, he

did not see him after his transfer to the North Uppers (Id. at pp. 58-59, 63). He wrote him

a letter to inform him that the correctional officers were not following his low bunk

permit, that he had pain, and his cuff permit was not being honored (Id. at pp. 62-64, 109).

He did not know if Dr. Trost received the letter; he put the letter in the door and in the

locked box addressed to Dr. Trost (Id. at pp. 63-64). Apparently Dr. Trost did not receive

the letter, and the prison does not have a record of the letter (Doc. 79-2, pp. 1-2; 79-3, p. 2).

       LeGore testified that Janette Cowen did not have anything to do with his low bunk

permit and should not have been a party to the case (Doc. 86-1, p. 17). He also testified

that Dethrow and Allsup never denied him medications or participated in cuffing him at

any time (Id. at pp. 21, 24). LeGore testified that the issues with his double-cuffing permit

not being recognized occurred while he was in the South Uppers (Id. at p. 22). It happened

on a number of occasions while in the South Uppers but not as much after his transfer

(Id. at p. 23). In response to Defendants’ amended answer, LeGore stated that the claims

in his Complaint were only about issues in the North Uppers and only about his low

bunk permit (Doc. 94, p. 2).

                                         Page 3 of 12
                                    LEGAL STANDARDS

   A. Summary Judgment Standard

       Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law.

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014), citing FED. R. CIV. P.

56(a). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of

material fact remains “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

Bunn v. Khoury Enter., Inc., 753 F.3d 676, 681-82 (7th Cir. 2014).

       In assessing a summary judgment motion, the district court views the facts in the

light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

As the Seventh Circuit has explained, as required by Rule 56(a), “we set forth the facts by

examining the evidence in the light reasonably most favorable to the non-moving party,

giving [him] the benefit of reasonable, favorable inferences and resolving conflicts in the

evidence in [his] favor.” Spaine v. Community Contacts, Inc., 756 F.3d 542 (7th Cir. 2014).

   B. Deliberate Indifference

       Prison officials violate the Eighth Amendment’s proscription against “cruel and

unusual punishments” if they display deliberate indifference to an inmate’s serious

medical needs. Greeno v. Daley, 414 F.3d 645, 652–53 (7th Cir. 2005) (quoting Estelle v.

Gamble, 429 U.S. 97, 104 (1976) (internal quotation marks omitted)). Accord Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 828 (7th Cir. 2009) (“[D]eliberate indifference to

                                       Page 4 of 12
serious medical needs of a prisoner constitutes the unnecessary and wanton infliction of

pain forbidden by the Constitution.”). A prisoner is entitled to reasonable measures to

meet a substantial risk of serious harm—not to demand specific care. Forbes v. Edgar, 112

F.3d 262, 267 (7th Cir. 1997).

       To prevail, a prisoner who brings an Eighth Amendment challenge of

constitutionally-deficient medical care must satisfy a two-part test. Arnett v. Webster, 658

F.3d 742, 750 (7th Cir. 2011) (citing Johnson v. Snyder, 444 F.3d 579, 584 (7th Cir. 2006)). The

first prong that must be satisfied is whether the prisoner has shown he has an objectively

serious medical need. Arnett, 658 F.3d at 750. Accord Greeno, 414 F.3d at 653. A medical

condition need not be life-threatening to be serious; rather, it could be a condition that

would result in further significant injury or unnecessary and wanton infliction of pain if

not treated. Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010). Accord Farmer v. Brennan,

511 U.S. 825, 828 (1994) (violating the Eighth Amendment requires “deliberate

indifference to a substantial risk of serious harm.”) (internal quotation marks omitted)

(emphasis added).

       Prevailing on the subjective prong requires a prisoner to show that a prison official

has subjective knowledge of—and then disregards—an excessive risk to inmate health.

Greeno, 414 F.3d at 653. A plaintiff need not show the individual literally ignored his

complaint, just that the individual was aware of the serious medical condition and either

knowingly or recklessly disregarded it. Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008).

   C. ADA and RA

       In order to make out a prima facie case of discrimination under both the ADA and

the RA, a plaintiff must show: (1) that he suffers from a disability as defined in the

                                        Page 5 of 12
statutes, (2) that he is qualified to participate in the program in question, and (3) that he

was either excluded from participating in or denied the benefit of that program based on

his disability. Jackson v. City of Chicago, 414 F.3d 806, 810 (7th Cir. 2005). The RA further

requires that a plaintiff show that the program in which he was involved received federal

financial assistance. Id. at 810 n.2; see also 29 U.S.C. § 794(a). Novak v. Bd. of Trustees of S.

Ill. Univ., 777 F.3d 966, 974 (7th Cir. 2015).

                                           ANALYSIS

   A. Frank Lawrence

       Frank Lawrence was added to the case in his official capacity as the warden of

Menard for the sole purpose of carrying out any injunctive relief that LeGore might

obtain in this case. LeGore is no longer housed at Menard; he is currently housed at

Western. A prisoner’s request for injunctive relief is rendered moot by his transfer to

another prison. Higgason v. Farley, 83 F.3d 807, 812 (7th Cir. 1996); Koger v. Bryan, 523 F.3d

789, 804 (7th Cir. 2008). The request is moot unless “he can demonstrate that he is likely

to be retransferred.” Higgason, 83 F.3d at 811 (citing Moore v. Thieret, 862 F.2d 148, 150 (7th

Cir. 1988)). Allegations of a likely retransfer may not be based on mere speculation. Id.

LeGore is currently housed at Western, and he has made no showing that he is likely to

be transferred back to Menard. Accordingly, his request for injunctive relief is denied as

moot, and Frank Lawrence is dismissed.

   B. John Trost

       There is no evidence that Dr. Trost was deliberately indifferent to LeGore’s need

for a bottom bunk. Dr. Trost had no knowledge that LeGore did not have access to a

bottom bunk or that he was in any pain. Although LeGore testified that he wrote a letter

                                         Page 6 of 12
to Dr. Trost, there is no evidence that Dr. Trost received that letter. Dr. Trost testified that

he did not receive the letter and the prison does not have a record of the letter being

received. LeGore testified that he submitted the letter by placing it in the prison mail, but

he does not know if it was actually received by Dr. Trost. In his response to the motion

for summary judgment, LeGore argues that Dr. Trost received the letter and was aware

of his concerns through records and conversations (Doc. 89, p. 2), but he fails to provide

any evidence to support these arguments. He testified that he did not see Dr. Trost after

transferring to the North Uppers, and there is no evidence that they had any

conversations or that there were any records that would have put Dr. Trost on notice that

LeGore did not have access to a low bunk. Because there is no evidence from which a jury

could find that Dr. Trost was aware that LeGore did not have access to a low bunk, the

Court finds that Dr. Trost is entitled to summary judgment.

   C. Jeanette Cowan

       The Court also finds that Cowan is entitled to summary judgment. LeGore testified

that he has no claims against Cowan and that she should not have been added to his

lawsuit (Doc. 86-1, p. 17-18). He also testified that she did not participate in denying him

access to a low bunk or double-cuff, nor did she fail to provide him with proper pain

medications (Id.). Accordingly, summary judgment is granted as to Cowan.

   D. Krista Allsup and Dustin Dethrow

       To the extent LeGore’s Complaint alleges that Defendants Allsup and Dethrow

were deliberately indifferent in providing him proper medical care and in failing to

double-cuff him, Allsup and Dethrow are entitled to summary judgment. LeGore

testified that neither defendant denied him pain medications nor cuffed him while he

                                        Page 7 of 12
was in the North Uppers.

       As to his claim that Allsup and Dethrow were deliberately indifferent in denying

LeGore access to the bottom bunk, it is undisputed that LeGore had a bottom bunk permit

and that he spoke to both Allsup and Dethrow about the permit. Because it was believed

that his cellmate also had a bottom bunk permit, LeGore was not able to access the top

bunk until several months later when it was discovered that his cellmate did not, in fact,

have a permit.

       Defendants instead argue that this delay in receiving a top bunk did not cause

LeGore any harm. A delay can amount to deliberate indifference if it unnecessarily

prolongs a plaintiff’s pain. Perez v. Fenoglio, 792 F.3d 768, 777-78 (7th Cir. 2015). “In cases

where prison officials delayed rather than denied medical assistance to an inmate, courts

have required the plaintiff to offer ‘verifying medical evidence’ that the delay (rather than

the inmate’s underlying condition) caused some degree of harm. That is, a plaintiff must

offer medical evidence that tends to confirm or corroborate a claim that the delay was

detrimental.” Jackson v. Pollion, 733 F.3d 786, 790 (7th Cir. 2013) (internal citations

omitted). LeGore testified that no medical professional has told him that he has or will

suffer additional harm in the future because he had the top bunk for several months

(Doc. 86-1, pp. 25, 36). Although he did testify that being on the top bunk re-aggravated

his injury and he suffered more pain during the time he was forced to sleep on the top

bunk, he acknowledged that he only went to the healthcare unit once while housed in the

North Uppers for pain in his back and was provided with Ibuprofen (Id. at pp. 24, 28, 67,

and 79). And he had incidents of pain in his back prior to being housed on the top bunk



                                        Page 8 of 12
and after he received the lower bunk (Id. at pp. 60, 80, 83). 2 He fails to point to any

medical evidence to suggest that the delay in receiving the bottom bunk was detrimental

to his condition, nor has he demonstrated that the pain he did experience was caused by

having the top bunk and not merely a result of his underlying condition.

       The Court also notes that LeGore testified that he did not tell either Allsup or

Dethrow that being housed on the top bunk would cause him pain (Id. at pp. 90-91). He

only told them that he had a permit and a VA disability (Id.). Thus, there is no evidence

from which a jury could find that LeGore suffered any additional harm or that Allsup or

Dethrow were aware that he would suffer harm by not receiving the top bunk.

Accordingly, Allsup and Dethrow are entitled to summary judgment on LeGore’s

deliberate indifference claim.

    E. ADA/RA Claims

       IDOC is also entitled to summary judgment on LeGore’s ADA and RA claims.

LeGore initially sought a new cell assignment at Menard and an order to comply with his

low bunk and double-cuffing permit (Doc. 9, p. 1). But as the Court has already pointed

out, LeGore is now housed at Western, and thus any request for injunctive relief is moot.

LeGore also seeks monetary damages. Although the Seventh Circuit has not addressed

whether intentional discrimination is required for an award of compensatory damages,

several other circuits require intentional discrimination. See Phipps v. Sheriff of Cook Cnty.,

681 F.Supp.2d 899, 917-18 (N.D. Ill. Feb. 19, 2010) (Nieves-Marquez v. Puerto Rico, 353 F.3d


2
  LeGore testified that at the time of the deposition on January 24, 2019, that he suffered from
stabbing pain every month (Doc. 86-1, p. 83). He also felt hot needle, stabbing pain while he was
housed in both the South Uppers and North Uppers, although he testified he had them more in
the North Uppers (Id. at p. 80).

                                         Page 9 of 12
108, 126 (1st Cir. 2003); Delano-Pyle v. Victoria Cnty., Tex., 302 F.3d 567, 574 (5th Cir. 2002);

Ferguson v. City of Phoenix, 157 F.3d 668, 674 (9th Cir. 1998); Powers v. MJB Acquisition

Corp., 184 F.3d 1147, 1152-53 (10th Cir. 1999); Wood v. President and Trustees of Spring Hill

Coll. in City of Mobile, 978 F.2d 1214, 1219-20 (11th Cir. 1992)). These same courts generally

apply a “deliberate indifference” standard to determine whether the alleged

discrimination was intentional. Id. at 918. Some circuits have held that such

discrimination requires a higher showing of discriminatory intent. See S.H. ex rel. Durrell

v. Lower Merion Sch. Dist., 729 F.3d 248, 262-65 (3rd Cir. 2013) (identifying split and

adopting majority standard of deliberate indifference).

       Even under the lesser standard, LeGore has failed to demonstrate that the

discrimination was intentional. The Court has already found that LeGore failed to offer

any evidence that the individual defendants were deliberately indifferent in not

providing him the top bunk. Thus, his ADA and/or RA claims fail under this same

standard.

       LeGore also fails to offer evidence that he was denied a benefit based on his

disability. In his response to IDOC’s motion, he merely states that IDOC did not have

adequate staff to provide him with adequate care and they failed to remedy the unlawful

conditions (Doc. 88, p. 2), but he offers no evidence that IDOC violated the ADA and/or

RA by denying him benefits because of his disability. LeGore had a low bunk and double-

cuff permit (Doc. 86-1, p. 13). He did not receive the low bunk in the North Uppers

because his cellmate also claimed to have a low bunk permit. When it was discovered

that the cellmate did not have a permit, LeGore was given the bottom bunk.

       As to the double-cuffing, LeGore does not address this issue in his response. He

                                        Page 10 of 12
testified that these were isolated incidents when the officers did not have extra sets of

cuffs (Doc. 86-1, p. 22). He testified that the officers did not double cuff him because they

did not have an extra set of cuffs (Id. at p. 22). On a number of occasions, the officers

would tell him that they did not have a second set of cuffs and would cuff him in the

front, which LeGore testified he was okay with because it did not injure his shoulder (Id.

at pp. 22 and 92). He also testified that the occasions when he was single cuffed occurred

when he was housed in the South Uppers, not in the North Uppers which is the subject

of this lawsuit (Docs. 86-1, p. 22; 1, pp. 7 and 22). 3 Further, the defendants did not

participate in any double cuffing. Because he has not offered any evidence to suggest that

his double cuff permit was not honored in the North Uppers, IDOC is entitled to

summary judgment.

       To the extent the Complaint alleges that the defendants failed to ensure that he

received food trays when he was bedridden, LeGore testified that those occasions also

happened when he was in South Uppers and not in the North Uppers where the

allegations in his Complaint took place. Accordingly, IDOC is also entitled to summary

judgment on LeGore’s claim that he did not receive food trays.

                                       CONCLUSION

       For the reasons stated above, the motion for summary judgment (Docs. 78, 79) filed

by John Trost is GRANTED. Further, the motion for summary judgment (Docs. 85, 86)

filed by Krista Allsup, Jeanette Cowan, Dustin Dethrow, Frank Lawrence, and the Illinois

Department of Corrections is GRANTED. The Clerk is DIRECTED to close the case and


3
  In his response to Defendants’ Amended Answer, LeGore reiterates that his Complaint only
focuses on his time in the North Uppers and his access to a low bunk.

                                      Page 11 of 12
enter judgment accordingly.


      IT IS SO ORDERED.

      DATED: March 9, 2020


                                       ____________________________
                                       NANCY J. ROSENSTENGEL
                                       Chief U.S. District Judge




                              Page 12 of 12
